Citation Nr: 1014475	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-29 242	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include as secondary to military stress.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.

3.  Entitlement to service connection for residuals of a cold 
injury to the hand.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for stress reaction.

8.  Entitlement to service connection for residuals of double 
pneumonia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to May 1950 
and from September 1950 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Cleveland, 
Ohio, and Waco, Texas, in May 2004 and December 2006, 
respectively.  The RO in Waco currently has jurisdiction of 
the case.

The issues were remanded by the Board in April 2008 for 
additional development and to address due process concerns, 
to specifically include obtaining medical records from VA, a 
private medical provider, and the Social Security 
Administration (SSA).  The actions directed by the Board were 
accomplished and the matters returned to the Board for 
appellate consideration.  






FINDING OF FACT

On March 31, 2010, the Board determined through a search of 
the SSA Death Index that the Veteran died in December 2009; 
the pertinent record has been associated with the claims 
folder.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


